DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in GB on 6/24/2019. It is noted, however, that applicant has not filed a certified copy of the 1909053.9 application as required by 37 CFR 1.55.
Please see the prosecution record on 11/24/2020 regarding the failed attempt to retrieve the document electronically.
Claim Objections
Claims 4 and 10-18 are objected to because of the following informalities:    
In claim 10 line 2; ‘elongate’ should read “elongated”
In claims 4 and 13 please define the various acronyms used.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gronsberg (herein after Gro)(US Pub 20160290847, see IDS) in view of Gilbert (US Pub 20030028113, see IDS).
Re claim 1,Gro discloses a method of imaging a cylindrical fluid conduit (Abstract, Par 20-24, 29), comprising: 
deploying and moving (Abstract, Par 20-24, 29, 34-42, 100-105) an ultrasound imaging device (Abstract, Par 20-24, 29, 34-42, 100-105) through the conduit (Abstract, Par 20-24, 29, 34-42, 100-105), the device comprising a radial array (Paragraphs 50-58, 64-76, 82, 100-103 – “covering 180 degrees each…thus together covering 360 degrees”) of ultrasound transducers (Paragraphs 50-58, 64-76, 82, 100-103); 
capturing cross-sectional slices (Paragraphs 50-58, 64-76, 80-82, 100-103) of the conduit (Paragraphs 50-58, 64-76, 80-82, 100-103) using the radial array (Paragraphs 50-58, 64-76, 80-82, 100-103) to create frames having plural scan lines (Paragraphs 50-58, 64-76, 80-82, 100-103); 
applying a demodulation process (Paragraphs 83-84) and spatial conversion process (Paragraphs 79-85) to the scan lines (Paragraphs 79-85); 
creating an uncompressed ultrasound image (Paragraphs 83-84) comprising the demodulated (Paragraphs 83-84), spatially converted (Paragraphs 79-85) scan lines (Paragraphs 83-84); and 
applying compression (Paragraphs 83-84 – or other compression is conducted on the images) to the ultrasound image to return compressed images (Paragraphs 83-84– or other compression is conducted on the images); however, Gro fails to explicitly disclose (1) applying video compression to the ultrasound image.
Regarding item (1) above this design is however disclosed by Gilbert.  Gilbert discloses applying a demodulation process (Paragraphs 66-69, 71) and spatial conversion process (Paragraphs 66-69, 71) to the scan lines (Paragraphs 66-69, 71); creating an uncompressed ultrasound image (Paragraphs 66-69, 71) comprising the demodulated (Paragraphs 66-69, 71), spatially converted scan lines (Paragraphs 66-69, 71); and applying video compression (Paragraphs 66-69, 71) to the ultrasound image to return compressed images (Paragraphs 66-69, 71).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the compression techniques as shown in Glibert as it would be obvious that the compression used would reduce the signaling overhead in communicating the data back to the user while also allowing for processing to the desired display format to be performed on the user end based on the chosen design characteristics.

Re claim 10, Gro discloses a device for imaging a conduit comprising: 
an elongate body deployable (Abstract, Par 20-24, 29, 34-42, 100-105; shape shown in Figures 1, 2, 9 for example) in a cylindrical fluid conduit (Abstract, Par 20-24, 29); 
an outward-facing radial array of ultrasound transducers (Paragraphs 50-58, 64-76, 82, 100-103 – “covering 180 degrees each…thus together covering 360 degrees”) for capturing cross-sectional slices of the conduit (Paragraphs 50-58, 64-76, 80-82, 100-103); and 
applying a demodulation process (Paragraphs 83-84) and spatial conversion process (Paragraphs 79-85) to the scan lines (Paragraphs 79-85); 
creating an uncompressed ultrasound image (Paragraphs 83-84) comprising the demodulated (Paragraphs 83-84), spatially converted scan lines (Paragraphs 79-85); and 
applying compression (Paragraphs 83-84 – or other compression is conducted on the images) to the ultrasound image to return compressed images (Paragraphs 83-84 – or other compression is conducted on the images); however, Gro fails to explicitly disclose (1) applying video compression to the ultrasound image and (2) the design comprising a processor for compressing the frames. 
Regarding items (1) and (2) above this design is however disclosed by Gilbert.  Gilbert discloses applying a demodulation process (Paragraphs 66-69, 71) and spatial conversion process (Paragraphs 66-69, 71) to the scan lines (Paragraphs 66-69, 71); creating an uncompressed ultrasound image (Paragraphs 66-69, 71) comprising the demodulated (Paragraphs 66-69, 71), spatially converted scan lines (Paragraphs 66-69, 71); and applying video compression (Paragraphs 66-69, 71) to the ultrasound image to return compressed images (Paragraphs 66-69, 71); and the design comprising a processor (Paragraphs 9, 59-60, 67-71, 73, 94, 153)for compressing the frames (Paragraphs 9, 59-60, 67-71, 73, 94, 153).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the compression techniques as shown in Glibert as it would be obvious that the compression used would reduce the signaling overhead in communicating the data back to the user while also allowing for processing to the desired display format to be performed on the user end based on the chosen design characteristics.

Re claim 3, the combined disclosure of Gro and Gilbert as a whole discloses the method of claim 1, Gilbert further discloses wherein the spatial conversion process comprises converting scan lines from temporal dimensions (Paragraphs 66-69, 71) to spatial dimensions (Paragraphs 66-69, 71), preferably with consistent spatial unit steps (Paragraphs 66-69, 71).

Re claim 12, the combined disclosure of Gro and Gilbert as a whole discloses the device of claim 10, Gilbert further discloses wherein the spatial conversion process comprises converting scan lines from temporal dimensions (Paragraphs 66-69, 71) to spatial dimensions (Paragraphs 66-69, 71), preferably with consistent spatial unit steps (Paragraphs 66-69, 71).

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gro and Gilbert as applied to claims 1 and 10 above, and further in view of Blasch (US Patent 10827190).
Re claim 4, the combined disclosure of Gro and Gilbert as a whole disclose the method of claim 1, but fails however to explicitly disclose wherein the video compression includes AVC (H.264), HEVC (H.265), VP9 or variant thereof.
This design is however disclosed by Blasch.  Blasch discloses wherein the video compression includes AVC (H.264), HEVC (H.265), VP9 or variant thereof (Col. 3 lines 1-24).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Gro in order to incorporate the compression formats shown in Blasch as it would have been obvious to use compression to reduce the data communication overhead and further to use specific compression standards based on the design environment and the design choices made for the viewing of the data on the user end.

Re claim 13, the combined disclosure of Gro and Gilbert as a whole disclose the device of claim 10, but fails however to explicitly disclose wherein the video compression includes AVC (H.264), HEVC (H.265), VP9 or variant thereof.
This design is however disclosed by Blasch.  Blasch discloses wherein the video compression includes AVC (H.264), HEVC (H.265), VP9 or variant thereof (Col. 3 lines 1-24).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Gro in order to incorporate the compression formats shown in Blasch as it would have been obvious to use compression to reduce the data communication overhead and further to use specific compression standards based on the design environment and the design choices made for the viewing of the data on the user end.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gro and Gilbert as applied to claims 1 and 10 above, and further in view of Gelman (US Patent 9866835).
Re claim 6, the combined disclosure of Gro and Gilbert as a whole disclose the method of claim 1, but fails however to explicitly disclose wherein further comprising applying companding, preferably p-law quantization, to the ultrasound image.
This design is however disclosed by Gelman.  Gelman discloses wherein further comprising applying companding (Col. 7 lines 59-63), preferably p-law quantization, to the ultrasound image (Col. 7 lines 59-63).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Gro to incorporate the processing as shown in Gelman in order to process and manipulate the data into desirable formats for the given design allowing for improvements in quality and efficiency for the compression and communication processing that are to be applied to the given data.

Re claim 15, the combined disclosure of Gro and Gilbert as a whole disclose the device of claim 10, but fails however to explicitly disclose wherein the processor further applies companding, preferably p-law quantization, to the ultrasound image.
This design is however disclosed by Gelman.  Gelman discloses wherein the processor further applies companding (Col. 7 lines 59-63), preferably p-law quantization, to the ultrasound image (Col. 7 lines 59-63).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Gro to incorporate the processing as shown in Gelman in order to process and manipulate the data into desirable formats for the given design allowing for improvements in quality and efficiency for the compression and communication processing that are to be applied to the given data.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gro and Gilbert as applied to claims 1 and 10 above, and further in view of Gelman (herein after Gel)(US Pub 20190014345).
Re claim 2, the combined disclosure of Gro and Gilbert as a whole disclose the method of claim 1, but fails however to explicitly disclose wherein an output includes two streams of compressed images of different bandwidths, a) a first stream of low-bandwidth compressed images, which is transmitted to a surface computer for real-time monitoring and b) a second stream of high-bandwidth compressed images, which is stored on non-volatile memory of the device.
This design is however disclosed by Gel.  Gel discloses wherein an output includes two streams of compressed images (Paragraphs 33, 44) of different bandwidths (Paragraphs 33, 44), a) a first stream of low-bandwidth (Paragraphs 33, 44) compressed images (Paragraphs 33, 44), which is transmitted to a surface computer for real-time monitoring (Paragraphs 33, 44) and b) a second stream of high-bandwidth (Paragraphs 33, 44) compressed images, which is stored on non-volatile memory of the device (Paragraphs 33, 44).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Gro in order to incorporate the signaling as shown in Gel in order to reduce the overhead and computational requirements of the communicated data while storing for future access higher quality imaging that can be correlated and viewed at lower cost and higher efficiency in the future should a concern arise from the review of the lower fidelity data.

Re claim 11, the combined disclosure of Gro and Gilbert as a whole disclose the device of claim 2, but fails however to explicitly disclose further comprising a non-volatile memory and a telemetry unit for transmitting data to a surface computer and wherein the processor is arranged to output two streams of compressed images of different bandwidths, a) a first stream of low-bandwidth compressed images, which is transmitted to a surface computer for real-time monitoring and b) a second stream of high-bandwidth compressed images, which is stored on non-volatile memory of the device.
This design is however disclosed by Gel.  Gel discloses further comprising a non-volatile memory (Paragraphs 33, 44) and a telemetry unit (Paragraphs 33, 44) for transmitting data to a surface computer (Paragraphs 33, 44) and wherein the processor (Paragraphs 33, 44) is arranged to output two streams (Paragraphs 33, 44) of compressed images (Paragraphs 33, 44) of different bandwidths (Paragraphs 33, 44), a) a first stream of low-bandwidth (Paragraphs 33, 44) compressed images (Paragraphs 33, 44), which is transmitted to a surface computer for real-time monitoring (Paragraphs 33, 44) and b) a second stream of high-bandwidth (Paragraphs 33, 44) compressed images, which is stored on non-volatile memory of the device (Paragraphs 33, 44).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Gro in order to incorporate the signaling as shown in Gel in order to reduce the overhead and computational requirements of the communicated data while storing for future access higher quality imaging that can be correlated and viewed at lower cost and higher efficiency in the future should a concern arise from the review of the lower fidelity data.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gro and Gilbert as applied to claims 1 and 10 above, and further in view of Germond-Rouet (herein after Germond)(US Pub 20070112269).
Re claim 9, the combined disclosure of Gro and Gilbert as a whole disclose the method of claim 1, but fails however to explicitly disclose wherein further comprising filtering uncompressed ultrasound images to remove certain features after demodulation.
This design is however disclosed by Germond.  Germond discloses wherein further comprising filtering (Paragraphs 25-36; Figure 1 elements 18/40, Fig 2 elements 18/22, 32) uncompressed ultrasound images to remove certain features after demodulation (Paragraphs 25-36; Figure 1 elements 18/40, Fig 2 elements 18/22, 32).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Gro in order to incorporate the filtering as shown in Germond in order to remove unwanted or noisy elements from the data in order to allow for a cleaner and more efficient communication of the data once fully processed and eliminating extra processing and transmission costs on unwanted or erroneous signals.

Re claim 17, the combined disclosure of Gro and Gilbert as a whole disclose the device of claim 10, but fails however to explicitly disclose wherein the processor further filters uncompressed ultrasound images to remove certain features after demodulation.
This design is however disclosed by Germond.  Germond discloses wherein the processor further filters (Paragraphs 25-36; Figure 1 elements 18/40, Fig 2 elements 18/22, 32) uncompressed ultrasound images to remove certain features after demodulation (Paragraphs 25-36; Figure 1 elements 18/40, Fig 2 elements 18/22, 32).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Gro in order to incorporate the filtering as shown in Germond in order to remove unwanted or noisy elements from the data in order to allow for a cleaner and more efficient communication of the data once fully processed and eliminating extra processing and transmission costs on unwanted or erroneous signals.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gro and Gilbert as applied to claim 1 above, and further in view of Mukhopadhyay (herein after Muk) (US Pub 20040022447).
Re claim 7, the combined disclosure of Gro and Gilbert as a whole disclose the method of claim 1, but fails however to explicitly disclose wherein further comprising uncompressing the compressed images at a processor separate from the imaging device and creating a 2D or 3D visualization of the conduit.
This design is however disclosed by Muk.  Muk discloses further comprising uncompressing (Paragraphs 20-25, 34) the compressed images (Paragraphs 20-25, 34) at a processor separate from the imaging device (Paragraphs 20-25, 34) and creating a 2D (Paragraphs 20-25, 34) or 3D (Paragraphs 20-25, 34) visualization of the conduit (Paragraphs 20-25, 34).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Gro in order to incorporate the processing as shown in Muk as although it was not detailed in in Gro it would be obvious to incorporate the processing to required to transmit the data in order to allow the data to be viewed in the format processed and designed for.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gro and Gilbert as applied to claim 1 above, and further in view of Fanini (US Pub 20160108730).
Re claim 18, the combined disclosure of Gro and Gilbert as a whole disclose the device of claim 10, but fails however to explicitly disclose further comprising one or more sensors for measuring properties of the fluid or the transducer's position relative to the conduit, and wherein the processor uses these sensor(s) in the spatial conversion process.
This design is however disclosed by Fanini.  Fanini discloses further comprising one or more sensors (Paragraphs 20, 21, 25) for measuring properties of the fluid (Paragraphs 20, 21, 25) or the transducer's position relative to the conduit (Paragraphs 20, 21, 25), and wherein the processor uses these sensor(s) (Paragraphs 20, 21, 25) in the spatial conversion process (Paragraphs 20, 21, 25).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to Gro in order to incorporate the fluid considerations as shown in Fanini as the environmental conditions for which a design in deployed would be considered and compensated for so to ensure a consistent data quality in the acquisition and communication aspects of the design.

Allowable Subject Matter
Claims 5, 8, 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record fails to anticipate or render obvious the limitations of the above cited claims.  Re claims 5 and 14; the prior art fails to disclose the specific conversion processing.  Re claims 8 and 16; the prior art fails to disclose the specific area consideration as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R NEFF whose telephone number is (571)270-1848. The examiner can normally be reached Mon-Fri 5:30am-2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 5712723042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R NEFF/           Primary Examiner, Art Unit 2631